Citation Nr: 1411255	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected scoliosis.  Since the claim is being remanded, outstanding private and VA treatment records should be obtained as well.  

Additionally, the Virtual VA paperless claims processing system reflects that additional records have been added to the appeal since the last supplemental statement of the case (SSOC) dated July 2010.  These records include VA medical records through April 2013, which are relevant to the Veteran's current claim.  The record does not contain a waiver of RO jurisdiction with regard to these records, and on remand, all evidence received since the July 2010 SSOC must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected scoliosis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for private treatment records from Texas Health Presbyterian Hospital - WNJ, formerly Wilson N. Jones Medical Center, in Sherman, Texas, and VA treatment records from the VA North Texas Health Care System, in Bonham, Texas, dated since April 2013.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After the above development is completed, arrange for a VA examination of the spine to obtain current findings associated with the service-connected scoliosis.  

a) The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.  Any indicated tests and studies are to be conducted.

b) Findings reported should include detailed descriptions of any and all symptoms, impairment, limitation of function, and limitation of motion associated with the disability.

* The examiner is asked to indicate whether it is at least as likely as not (a 50% or greater probability)that  any of the additional diagnoses noted on the May 2009 VA examination (osteoarthritis and spondylosis of the lumbar spine, and chronic lumbar sprain/strain) are caused or aggravated by the service-connected scoliosis.

* The examiner is also asked to indicate whether there are any neurological signs or symptoms associated with the service-connected back disability.

* The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.

3.  Then review the file to ensure the development is compliant with the Board's directive.  Any deficiency found should be corrected prior to returning the case to the Board.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


